                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

KAREN RAY WESTCOTT,                               )
                                                  )
       Plaintiff,                                 )
                                                  )
vs.                                               )          Case No. 5:19-cv-6036-DGK
                                                  )
SHELLY WINTER,                                    )
MELINDA ADAMS,                                    )
TIMOTHY CARLSON,                                  )
KIP KIESO,                                        )
                                                  )
       Defendants.                                )

                          ORDER GRANTING MOTION TO STAY

       This lawsuit arises out of Plaintiff’s claims that while he was on parole in Missouri for

“numerous class C and D felonies associated with sex crimes,” he was required to take, and pay

for, polygraph exams that were administered by Defendant Kieso and others in an abusive way

which violated his rights under 42 U.S.C. § 1983.

       Now before the Court is Defendant Kieso’s Motion to Stay Case (Doc. 31) while the district

court considers his motion to dismiss based on pure questions of law, no fact.

       “[T]he power to stay proceedings is incidental to the power inherent in every court to

control the disposition of the causes on its docket with economy of time and effort for itself, for

counsel, and for litigants.” Landis v. North Am. Co., 299 U.S. 248, 254 (1936); Contracting Nw.,

Inc. v. City of Fredericksburg, 713 F.2d 382, 387 (8th Cir. 1983) (holding district court has the

“inherent power” to stay litigation “to control its docket, conserve judicial resources, and provide

for a just determination of the cases pending before it”). A stay should be entered only where it is

a proper exercise of the court’s discretion, Rhines v. Weber, 544 U.S. 269, 276 (2005), and the
proponent of the stay bears the burden of establishing the need for a stay. Nken v. Holder, 556

U.S. 418, 433-34 (2009).

       In the present case, the Court finds both parties will benefit by a stay because if the Court

grants the motion neither party will have wasted time or money in discovery. Further, Plaintiff

will not be prejudiced by any delay in pursuing discovery, because the Court will rule promptly

once both parties have had an opportunity to brief the issue.

       The motion is GRANTED. This case is STAYED until the Court orders otherwise.

       IT IS SO ORDERED.

Date: October 4, 2019                                /s/ Greg Kays
                                                     GREG KAYS, JUDGE
                                                     UNITED STATES DISTRICT COURT




                                                 2
